COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Julie A. Roberts v. Nexus Health Systems, Inc.

Appellate case number:    01-19-00175-CV

Trial court case number: 2016-84120

Trial court:              334th District Court of Harris County

         On April 11, 2019, this Court abated the appeal and remanded to the trial court so that a
the trial court could hold a hearing on May 3, 2019 concerning attorney’s fees. A suppelemental
reporter’s record was filed concerning the trial court’s hearing.
       Because the hearing has been held, the Court reinstates the appeal on the active docket.
The reporter’s record received on June 5, 2019 is ordered filed.
       Appellant’s brief is due 30 days from the date of this order.
        The filing fee remains unpaid. Unless the filing fee is paid within 10 days from the date
of this order, the appeal may be dismissed.
       It is so ORDERED.

Judge’s signature: ___Justice Richard Hightower__________________
                    Acting individually  Acting for the Court


Date: __August 22, 2019__